Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as an accounting clerk. She left her employment in order to move to California where her companion had moved to care for her own ailing father. The Unemployment Insurance Appeal Board ruled that claimant had left her employment for personal and noncompelling reasons. We affirm. With few exceptions, it has been held that caring for a sick relative is not a compelling reason for leaving employment (see, Matter of Edwards [Sweeney], 226 AD2d 895). Here, the sick individual in question was no relation to claimant and no medical evidence was presented to show that the presence of either claimant or her companion was medically necessary (see, Matter of Polax [New York City Dept. of Correction— Sweeney], 220 AD2d 919). The ruling that claimant voluntarily left her employment without good cause is, accordingly, affirmed.
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.